DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is in response to Applicant’s amendment filed 2/16/2021.
Claims 1 and 12 are amended.
Claims 10 and 20 are cancelled.
Claim 22 is newly added. 
Claims 1-9, 11-19, and 21-22 are pending. Claims 12-19 and 21 have been withdrawn.
The Applicant has amended claim 1 to avoid invoking 35 USC 112(f) with the exception of “a mixing mechanism.” 
The Applicant has overcome the rejection of claims 1-11 under 35 USC 112(b) as being indefinite by amending the claims in the reply filed 2/16/2021.

Response to Arguments
Applicant’s arguments with respect to amended claim 1 filed 12/16/2021 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. However, the Examiner notes two points in Applicant’s argument as they apply to interpretation of claim 1. 
First, the Examiner notes that claim 1 recites “a user interface having a circuit for receiving, as input, a post-hardening attribute.” In other words, the Applicant has recited an intended use of the user interface; the user interface needs to be capable of receiving an attribute as the claim does not positively recite receiving the input. 
Second, the Applicant argues that claim 1 requires the data processor to perform the operation of finding the correct relative amounts in response to the receive attribute, and makes an association between the received attribute and the relative amounts. As stated above, the claim merely recites an intended use of the user interface. Furthermore, even assuming that claim 1 does recite a user interface for said selected attribute, and to determine based on at least one attribute entry of said attribute database, relative amounts of said plurality of mixable materials.” It is noted that “said selected attribute” is indefinite because it lack antecedent basis. But there is nothing in claim 1 that requires the data processor to use the input of a post-hardening attribute. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a mixing mechanism configured for mixing said materials within said container” in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The limitations have been interpreted as follows:
 “a mixing mechanism configured for mixing said materials within said container” has been interpreted to cover “a rotating element and/or a shaker” as described on Page 19, lines 2-3 of the specification and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
Regarding claim 1, the claim limitations “a user interface having a circuit,” “a data processor having a circuit,” and “a controller having a circuit” lack written description. While the [0063] of the PGPub states “[f]or example, as hardware, selected steps of the invention could be implemented as a chip or circuit,” the instant specification does not describe the user interface, data processor, or controller as having a circuit for performing the specific claimed functions as recited in claim 1. Therefore, claims 2-9, 11, and 22 are rejected for their dependencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim limitation “said selected attribute” lacks antecedent basis. For examination purposes, the limitation will be interpreted as “a selected attribute.” Therefore, claims 2-9, 11, and 22 are rejected for their dependencies. The Examiner suggests changing “said selected attribute” to –said inputted attribute--. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-8, 11, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monkhouse et al. (US 6547994) in view of Auad (US 6533449).
Regarding claims 1 and 11, Monkhouse discloses a system for solid free-form fabrication (Title, abstract; Column 2, lines 54-60) comprising:
a computer workstation (equivalent to a user interface) with a computer aided design (CAD) software for designing a dosage form or medical device (Column 3, lines 21-30), wherein a scientist selects an active component and inputs dosage form specifications or parameters (Fig. 4; Column 12, lines 57-60; equivalent to an attribute of the building material), for example hardness of the dosage form (see Table 1; interpreted as a post-hardening attribute including hardness);
the system including the computer workstation communicating with an expert system in the form of a computer program used to perform automated reasoning (Column 12, lines 26-35; interpreted as a user interface), the expert system comprises six databases including inactives, meaning excipients, flavors, colorants and the like; actives; solvents; and process parameters and performance parameters (Column 12, lines 47-56; equivalent to an attribute database); chooses an appropriate solvent to dispense the active component (interpreted as accessing the attribute database and searching the attribute database), chooses appropriate active concentrations (interpreted as determining relative amounts of the mixable materials based on the attributes), chooses liquid additives to make liquid “printable,” chooses powder formulation for the liquid, and chooses process parameters (Fig. 4), wherein the information for materials include density, color, solubility in common solvents, and viscosity of solutions, for powders and 
and performing rapid prototype to form the dosage form (Fig. 4). 
Regarding the claim limitation “a user interface having a circuit” and “a data processor having a circuit,” one of ordinary skill in the art would appreciate that the computer workstation communicating with the expert system would necessarily include a circuit in order to operate. The computer workstation requires at least an electrical circuit to operate. 
Monkhouse further discloses that the actives are incorporated into a solvent and deposited onto selected regions of the powder bed, for example in the form of an emulsion (Column 8, lines 39-45), and that surface finish of the dosage forms are governed by physical characteristics of the materials used as well as build parameters (Column 8, lines 52-62), and that chemical structures and properties of the compound help expedite the overall process when available (Column 11, lines 49-56).
However, Monkhouse does not explicitly teach a plurality of reservoirs of mixable materials; a controller having a circuit configured to automatically transfer mixable materials from said reservoirs to a container, based on said relative amounts; and a mixing mechanism configured for mixing said mixable materials within said container. Namely, Monkhouse does not explicitly teach how to combine the solvents, active ingredients, and liquid additives into a binder in the determined concentrations. 
Auad teaches an apparatus reasonably pertinent to the problem of continuous preparation of a mixture of two or more fluids (abstract) comprising: fluid storage tanks (101-105; Fig. 1; equivalent to a plurality of reservoirs) storing various components of fluid to be produced (Column 4, lines 48-50); a microcomputer (402; Fig. 3; equivalent to a data processor) operated by an operator who chooses a fluid product based on a list of available products (Column 7, lines 22-25; equivalent to receiving an attribute as an input) and gives the proportions of each of the fluid components (Column 7, lines 25-26; equivalent to determining relative amounts of said plurality of mixable materials In response to said received attribute); a microprocessor (401; equivalent to a data processor; equivalent to a controller) sending a signal to the storage tanks to provide correct proportion of fluid components therefrom depending on the formula for the liquid product stored in microcomputer (Column 7, lines 31-35; equivalent to automatically 
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have added the storage tanks, microprocessor, and mixer of Auad to the device of Monkhouse in order to achieve the predictable result of homogenizing a fluid (Auad; Column 7 lines 41-43) because (a) Monkhouse suggests printing the binder comprising an active ingredient, solvent, and liquid additives in an emulsion (Fig. 4; Column 8, lines 39-45); and (b) such a modification is beneficial because the microprocessor allows for analyzing the results of the fluid order to produce a resulting fluid having desired pre-defined physical properties, such as color, opacity, hue, or viscosity with the benefit of quickly correcting the ratios in order to cut down production costs (see Auad, Abstract and Column 2, lines 40-50).
Regarding claim 2¸ modified Monkhouse discloses the mixer (as modified by Auad) incorporated in a solid free-form fabrication device (see Fig. 1). 
Regarding claim 7, modified Monkhouse discloses chooses appropriate active concentrations in the solvent (Fig. 4). 
Regarding claim 8, modified Monkhouse discloses the database comprises a list of powders to be examined (Column 12, lines 60-65; interpreted as a look up table).
Regarding claim 22, the claim limitation “wherein the building material to be prepared has a shelf life that is shorter than a shelf life of each of said mixable materials before said mixing” has been interpreted as a material worked upon and does not limit the apparatus claim. “Inclusion of the material or . 
Claims 3 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monkhouse et al. (US 6547994) in view of Auad (US 6533449) as applied to claim 1 above and further in view of Bartholomew et al. (US 2008/0047972).
Regarding claim 3 and 9, modified Monkhouse discloses the apparatus as discussed above with respect to claims 1 and 8, wherein a scientist inputs dosage form specifications or parameters (Fig. 4) which includes the information for materials include density, color, and solubility in common solvents for powders and binders (Column 13, lines 27-39).
However, modified Monkhouse is silent as to presenting a color palette.
Bartholomew teaches a user interactive custom color dispensing system (abstract) reasonably pertinent to the problem solved of mixing a custom color blend (paragraph 10) wherein the system (Fig. 1-2) includes a viewing station (24) that simulates or provides virtual feedback to a user about how a particular color or effect selection will look (Paragraph 32), the user uses a remote communication system (30) to select the color (Paragraph 37). Bartholomew teaches that when the computer finds that no exact formula or recipe match is found, the computer will calculate the formula or recipe by reference to data associated with nearby colors (Paragraph 25). For example, if the user desired a shape of 26.74, but the computer only offers shades of 26.7 or 26.8, the computer will calculate relative changes to the formula necessary to achieve a value of 26.74 (Paragraph 25). 
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of modified Jang where an operator selects a product based on color, with the method of Bartholomew, where a user can select a custom value wherein the computer calculates a recipe based on associate nearby value, such as color, in order to create a specific custom color thereby expanding the limited stock of color selections (Bartholomew; Paragraph 3 and 7). 
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monkhouse et al. (US 6547994) in view of Auad (US 6533449) as applied to claims 1 and 8 above and further in view of Adedeji et al. (US 6810333). 
Regarding claim 4, modified Monkhouse discloses the apparatus as discussed above, wherein a scientist inputs dosage form specifications or parameters (Fig. 4) which including viscosity (Column 13, lines 27-39).
However, modified Monkhouse is does not explicitly teach said user interface presents a list of viscosity values. 
Adedeji teaches a method of specifying a multi-component composition without human intervention including customer specification of at least two physical property limitations (abstract), the method comprising providing a user system (14) to select two subjective physical property types via the Property Type Selection sub-module (210; Fig. 5; Column 4, lines 44-56), selection of physical property types via the Physical Property Selection sub-module (220; Fig. 6; Column 4, lines 57-Column 5, line 20), and selection of property values and subsequent estimation of properties for recommended compositions via the Physical Property Limitation sub-module (230; Fig. 7; Column 5, lines 21-Column 6, line 20). Adedeji discloses showing the user a range including an upper limit and lower limit of the values of selected physical properties (see Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the sub-modules of Adedeji to the apparatus of Monkhouse in order to obtain the predictable result of showing a user the range of viscosity and specifying the viscosity (Adedeji; Column 5, lines 21-Column 6, lines 20) for automatically specifying the recommended composition (Adedeji; Column 1, lines 44-64).
Claims 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monkhouse et al. (US 6547994) in view of Auad (US 6533449) as applied to claim 1 above and further in view of Adedeji et al. (US 6810333) and Jang (US 2002/0062909). 
Regarding claim 5, modified Monkhouse discloses the apparatus as discussed above, wherein a scientist inputs dosage form specifications or parameters (Fig. 4).
However, modified Monkhouse is does not explicitly teach said user interface presents a list of electrical properties and wherein said input comprises a user-selected electrical property of an element of said list. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the sub-modules of Adedeji to the apparatus of Monkhouse in order to obtain the predictable result of showing a user the a list of specific physical properties (Adedeji; Fig. 6; Column 4, lines 57-Column 5, line 20) for automatically specifying the recommended composition (Adedeji; Column 1, lines 44-64).
Jang teaches an apparatus for freeform fabrication (title) comprising: a dispensing device (38) capable of depositing various resins such as two-component dispensing devices from PosiDot from Liquid Control Corp. incorporated as a part of the presently invented apparatus (Paragraph 69; equivalent to a plurality of reservoirs of mixable materials, a container, and a mixing mechanism); a computer (50) and hardware controller (54) for controlling the operation of apparatus (Paragraph 63); and producing fluids having desired electrical, structural, or other functional characteristics Paragraph 50). 
It would have been obvious to said skilled artisan to have modified the apparatus of Monkhouse to consider electrical characteristics of a fluid as in Jang because Jang suggests that electrical characteristics are desirably modified (Jang; Paragraph 50). One of ordinary skill in the art would appreciate that consideration of electrical characteristics would expand the function of the rapidly produced article. 
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monkhouse et al. (US 6547994) in view of Auad (US 6533449) as applied to claim 1 above and further in view of Adedeji et al. (US 6810333) and Sun et al. (US 2006/0105011).
Regarding claim 6, modified Monkhouse discloses the apparatus as discussed above, wherein a scientist inputs dosage form specifications or parameters (Fig. 4).
However, modified Monkhouse is does not explicitly teach said user interface presents a list of magnetic properties and wherein said input comprises a user-selected magnetic property of an element of said list. 
Adedeji teaches a method of specifying a multi-component composition without human intervention including customer specification of at least two physical property limitations (abstract), the method comprising providing a user system (14) to select two subjective physical property types via the Property Type Selection sub-module (210; Fig. 5; Column 4, lines 44-56), selection of physical property types via the Physical Property Selection sub-module (220; Fig. 6; Column 4, lines 57-Column 5, line 20), and selection of property values and subsequent estimation of properties for recommended compositions via the Physical Property Limitation sub-module (230; Fig. 7; Column 5, lines 21-Column 6, line 20). Adedeji discloses showing the user a range including an upper limit and lower limit of the values of selected physical properties (see Fig. 7) and showing a list of the specific properties of the subjective physical property types (see Fig. 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the sub-modules of Adedeji to the apparatus of Monkhouse in order to obtain the predictable result of showing a user the a list of specific physical properties (Adedeji; Fig. 6; Column 4, lines 57-Column 5, line 20) for automatically specifying the recommended composition (Adedeji; Column 1, lines 44-64).
Sun teaches a process and apparatus for manufacturing CAD designs in heterogeneous material and multi-part assembly model (abstract) the freeform construction of biological elements (Paragraph 20) wherein CAD provides the user the basic ability to create both biomimetic and non-biomimetic designs created by the deposition of electrically conductive materials and magnetic materials for various applications (Paragraph 40, 46).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 












Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743